EXHIBIT 10.17

EMPLOYMENT AGREEMENT

                    THIS EMPLOYMENT AGREEMENT (the "Agreement"), effective March
21, 2002, is between GEORGE WILLIAM McKINZIE ("Employee"), and MANATRON, INC., a
Michigan corporation ("Employer").

                    The parties agree as follows:

          1.   Employment. Employer hereby employs Employee, and Employee hereby
accepts this employment, on the terms and subject to the conditions set forth in
this Agreement. The first date of employment under this Agreement shall be April
8, 2002, or such other date as agreed by Employee and Employer.

          2.   Position. Employee agrees to serve Employer in the position and
with the job description as described on Exhibit A, or to serve Employer and its
subsidiaries in such other executive or operational positions commensurate with
Employee's experience and expertise as may be determined by Employer. Employee
shall devote his full business time, energies, best efforts, skill and attention
to the duties arising out of or incident to his position and responsibilities
pursuant to this Agreement. During the term of employment, Employee shall not
engage in other employment or business opportunity, unless the employment or
business opportunity is disclosed to and approved by the Chief Executive Officer
or Employer in advance of the employment or business opportunity.

          3.   Duration. Employment under this Agreement shall commence on the
date set forth above and shall continue for three years, unless terminated
earlier as provided in this Agreement. If this Agreement has not been terminated
prior to its stated expiration, and at such time Employee continues to provide
services to Employer, Employee shall be considered an "at will" employee at such
time; provided that for any termination by Employer without Cause (as defined
below) during such period, Employer shall be entitled to receive his base salary
for a period of six additional months.

          4.   Compensation. In consideration for his services, Employee shall
receive the following compensation:

          (a)   Salary. Employer shall pay Employee a salary of $125,000 per
year. Employee's salary shall be reviewed annually at a time consistent with
Employer's standard executive compensation reviews. At such time, Employee's
salary shall be adjusted commensurately with Employee's position and as deemed
appropriate by the Chief Executive Officer. Unless Employee otherwise agrees in
writing, Employee shall be given three months' notice by Employer of any salary
reduction.

          (b)   Incentive Compensation. Employee shall be eligible to
participate in Employer's Executive Bonus Plan.

          (c)   Equity Compensation. Employer shall grant Employee 30,000 shares
of restricted stock under its Restricted Stock Plan of 2000, subject to the
terms of such Plan and a separate Restricted Stock Agreement. In addition,
Employer shall grant Employee




--------------------------------------------------------------------------------


the option to purchase 15,000 shares of its common stock under the terms of its
Employee Stock Option Plan of 1999, subject to the terms of such Plan and a
separate Stock Option Agreement. Finally, if still employed by Employer on the
first anniversary of the date of this Agreement, Employer shall then grant
Employee the option to purchase an additional 15,000 shares of its common stock,
with an exercise price equal to the then-current fair market value of such
common stock, with such options then vesting at a rate of one-third per year for
three years, under the terms of its Employee Stock Option Plan of 1999 or
similar plan, subject to the terms of such Plan and a separate Stock Option
Agreement entered into between Employer and Employee at such time.



          (d)   Vacation. Employee shall receive four weeks paid vacation in
accordance with Employer's vacation policies as in effect from time to time,
prorated for any portion thereof.

          (e)   Automobile Expenses. Employee shall be provided with a car
allowance of $475 per month and $0.13 per mile, in accordance with Employer's
standard automobile use policies and practices.

          (f)   Benefits. Employee shall receive standard benefits offered to
all employees as determined from time to time by Employer.

          (g)   Reimbursement of Expenses. Employer shall reimburse Employee for
all reasonable proper travel and out-of-pocket expenses incurred by him in
connection with the performance of his duties under this Agreement in accordance
with Employer's policies for reimbursement.

          5.   Termination of Employment. This Agreement and Employee's
employment pursuant to this Agreement may be terminated prior to the expiration
of the stated term of this Agreement as follows:

          (a)   By Employee for Good Reason. Employee may terminate his
employment at any time for Good Reason; provided that Employee notifies promptly
Employer of any act or omission that he asserts to constitute Good Reason and
Employer fails to take reasonable steps to cure such breach within 30 days. For
purposes of this Agreement, "Good Reason" shall mean:

          i.   The assignment to Employee of any duties substantially
inconsistent with Employee's present position or positions, duties, or
responsibilities;

          ii.   A relocation of Employee to a location more than 50 miles from
Employee's current location, except for required business travel; or

          iii.   A reduction in Employee's base salary, as may be increased from
time to time pursuant to this Agreement, by more than 15% of such salary
provided that if the financial condition of Employer warrant salary reductions
for its executives, Employee's salary may be reduced proportionately with other
key executives and such reduction shall not trigger this clause (iii).


2

--------------------------------------------------------------------------------


If Employee duly terminates his employment for Good Reason, then Employee shall
be entitled to Severance Pay as provided in and subject to Section 6 (Severance
Pay).

          (b)   By Employee Without Good Reason. Employee may terminate his
employment at will, with at least 30 days' prior written notification to
Employer.

          (c)   By Employer Without Cause. Employer may terminate Employee's
employment at will, with at least 30 days' prior written notification to
Employee, but if Employer does so, Employee will be entitled to Severance Pay as
provided in and subject to Section 6 (Severance Pay).

          (d)   By Employer For Cause. Employer may terminate this Agreement and
Employee's employment at any time with Cause. For purposes of this Agreement,
termination shall be considered to be for "Cause" if based upon (i) Employee's
conviction of a crime involving moral turpitude or embezzlement or conviction of
a felony; (ii) Employee's willful activities in competition with Employer or in
aid of its competitors; (iii) Employee's breach of this Agreement or the willful
and continued failure to substantially perform Employee's duties with Employer
under this Agreement (other than any other such failure resulting from
Disability), after a written demand is delivered to Employee that specifically
identifies the manner in which Employer believes Employee has breached this
Agreement or willfully failed to substantially perform his duties, and after
Employee has failed to cure such breach or resume substantial performance of his
duties on a continuous basis within 14 days of receiving such demand; or (iv)
Employee willfully engaging in conduct in breach of this Agreement or that is
demonstrably and materially injurious to Employer, monetarily or otherwise. For
purposes of clauses (ii), (iii) and (iv) above, no act, or failure to act, on
the Employee's part shall be deemed "willful" unless done, or omitted to be
done, by the Employee in bad faith without reasonable belief that his action or
omission was in the best interests of the Employer.

          (e)   Death. Employee's employment under this Agreement shall
terminate in the event of Employee's death.

          (f)   Disability. Employer may terminate this Agreement for
"Disability" if, as a result of Employee's incapacity due to physical or mental
illness, he shall have been absent from his duties with Employer on a full-time
basis for six consecutive months, and if he shall not have returned to the full
time performance of his duties within 30 days after written notice after such
six-month period.

Upon termination of Employee's employment under any provision of this Agreement,
Employee shall not be entitled to any further compensation from Employer,
except: (i) unpaid salary installments through the end of the week in which the
employment terminates; (ii) any vested benefits accrued before the date the
employment terminates under the terms of any written policy or benefit program;
and (iii) any Severance Pay under Section 6 (Severance Pay) to which Employee is
entitled pursuant to Section 5(a) (By Employee for Good Reason) or Section 5(c)
(By Employer Without Cause).



3

--------------------------------------------------------------------------------


          6.   Severance Pay. If Employer terminates Employee under Section 5(c)
(By Employer Without Cause), or if Employee terminates employment under Section
5(a) (By Employee for Good Reason), Employer or its successor in interest shall
continue payment of Employee's salary and benefits (to the extent permitted
under the terms of Employer's benefit plans and subject to Employee's continuing
payment of the normal employee contribution) for the remainder of the term of
this Agreement ("Severance Pay"). Employee agrees that Employee's right to
receive Severance Pay is conditioned on the execution and delivery by Employee
of a binding general release (in such form as Employer may determine) of any and
all claims against Employer and all of its affiliates, and their officers,
directors, employees, agents and owners. If Employee becomes entitled to
comparable heath coverage with a new employer, then Employer's obligation to
provide benefits under this Section shall cease.

          7.   Non-Competition. During the term of this Agreement and while
Employee receives Severance Pay, or if longer, for a period of 12 months
following termination; Employee shall not, directly or indirectly:

          (a)   Engage, and shall have no investment, involvement or other
connection whatsoever, direct or indirect, with any corporation, partnership,
proprietorship, individual or other business entity that is engaged, in whole or
in part, in any line of business that is the same as, similar to or directly or
indirectly in competition with the business of Employer, or its successors and
assigns, as it is now, or as it may during Employee's employment be, conducted
east of the Mississippi River ("Competing Entity"); provided that this provision
shall not restrict the right of Employee to own less than one percent of the
outstanding shares of capital stock in any company listed on a national or
regional stock exchange, or whose stock is quoted on a NASDAQ market, regardless
of the nature of the business.

          (b)   Be or become a shareholder, partner or other investor, or an
officer, employee, consultant, adviser or director or an agent (whether
independent or otherwise) for any Competing Entity; provided that this provision
shall not, however, restrict the right of Employee to own less than one percent
of the outstanding shares of capital stock in any company listed on a national
or regional stock exchange, or whose stock is quoted on a NASDAQ market,
regardless of the nature of the business.

          (c)   Solicit, either for himself or on behalf of any Competing
Entity, any "active customer of Employer" where an "active customer of Employer"
is a person or entity who or which is or has been a customer of Employer at any
time during the term of Employee's employment or during the two years preceding
Employee's termination of employment.

          (d)   Induce or attempt to influence any employee of Employer to
terminate employment, except in his capacity as an officer of Employer.

Employee acknowledges that Employer has previously conducted its business east
of the Mississippi, and that the restrictive covenants assumed by Employee
pursuant to this Agreement are essential to the business of Employer and its
goodwill.



4

--------------------------------------------------------------------------------


          8.   Confidential Information. Employee agrees that all information
regarding manufacturing technique, process, formula, development or experimental
work, work in process, business, trade secret or any other secret or
confidential matter relating to the products, sales or business at Employer,
including, but not limited to, customer lists, sales records, financial
statements, payroll records, ledgers, corporate records, account numbers,
contact lists and other information of any nature whatsoever pertaining to the
business of Employer are of a proprietary and confidential nature, owned by
Employer, and that none of such information shall be disclosed, published or
made use of for any purpose by Employee without the prior written consent of
Employer.

          9.   Use of Trade Names. Employee shall not, directly or indirectly,
be or become an investor, partner, shareholder, officer, employee, director,
consultant, adviser or agent of, or have any other affiliation with or economic
interest in, any corporation, partnership, proprietorship or other business that
is competitive with Employer or its subsidiaries or has "ProVal," "Manatron,"
"ATEK," "Specialized Data Systems" or "Sabre" as any part of its name or trade
name except for Employer or any companies or businesses affiliated with
Employer; provided that this provision shall not restrict the right of Employee
to own less than one percent of the issued and outstanding shares of capital
stock in any company listed on a national or regional stock exchange, or whose
stock is quoted on a NASDAQ market, regardless of the nature of the business of
such company.

          10.   Equitable Relief. Employee acknowledges and agrees that, in
addition to Employer's right to damages and other relief, Employer shall also
receive a temporary restraining order, preliminary injunction, and permanent
injunction, to prohibit the breach or possible breach of any covenant in Section
7 (Non-Competition), Section 8 (Confidential Information), or Section 9 (Use of
Trade Names). Employee consents to the entry of a temporary restraining order,
preliminary injunction and permanent injunction, waives prior notice of entry of
a temporary restraining order, and waives any claim or defense that Employer has
an adequate remedy at law, or that Employer must first seek relief under the
arbitration provisions of this Agreement.

          11.   Ideas, Concepts, and Inventions. All business ideas and concepts
and all inventions, improvements, and developments made or conceived by
Employee, either solely or in collaboration with others, during his employment,
whether or not during working hours, and relating to Employer's business or any
aspect of the business, or to any business or product Employer is considering
entering or developing, shall become and remain the exclusive property of
Employer.

          12.   Special Tax Provision. If any payment or payments to be made to
Employee by Employer following the termination of Employee, whether such
payments are to be made under this Agreement or otherwise, would result in
Employee incurring any excess parachute payment excise tax under Internal
Revenue Code Sections 280G and 4999, then those payments that are to be made to
Employee under this Agreement and that constitute "parachute payments" (as that
term is defined under Section 280G) will be reduced to the extent necessary to
eliminate any "excess parachute payments" (as that term is defined under Section
280G) to Employee. If such reductions are to be made, Employee will determine
which payments will be reduced.



5

--------------------------------------------------------------------------------


          13.   Entire Agreement. This Agreement constitutes the entire
agreement among the parties as to Employee's employment. All prior discussions,
compensation understandings, negotiations and agreements notwithstanding, this
Agreement constitutes the parties' sole source of rights and duties with respect
to Employee's employment. This Agreement may not be changed orally, but only by
agreement in writing expressly identifying itself as an amendment to this
Agreement and signed by Employee and Employer. Exhibit A shall be considered
part of this Agreement.

          14.   Agreement Binding on Successors. This Agreement shall be binding
upon Employer and its successors and assigns. The rights and duties of Employee
are personal to him and shall not be subject to transfer, delegation, or
assignment by Employee.

          15.   Amendment and Waiver. This Agreement has been authorized by
Employer's Board of Directors. No employee or officer of Employer has authority
to offer employment other than employment terminable at will, or to limit
Employer's ability to terminate employment at will in any way; employment on any
other terms may only be authorized by a written resolution of the Board of
Directors. No waiver by either party at any time of any breach by the other
party or compliance with any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or condition at the time or any time prior or subsequent time.

          16.   Severability. Whenever possible, each provision and term of this
Agreement will be interpreted in a manner to be effective and valid but if any
provision or term of this Agreement is held by a court of competent jurisdiction
to be prohibited or invalid, then such provision or term will be ineffective
only to the extent of such prohibition or invalidity, without invalidating or
affecting in any manner whatsoever the remainder of such provisions or terms or
the remaining provisions or terms of this Agreement. If any of the covenants set
forth in this Agreement are held by a court of competent jurisdiction to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time, and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding, and
enforceable against Employee. The rights and remedies under this Agreement are
cumulative and not alternative.

          17.   Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Michigan, without regard to
conflict of law principles.

          18.   Notice. All notices, request, demands, consents, waivers,
instructions, approvals and the communications hereunder shall be in writing and
shall be deemed to have been given if personally delivered to or mailed as
follows:

 

If to Employer:

Manatron, Inc.
  Attention: Chief Executive Officer
2970 South 9th Street
Kalamazoo, Michigan 49009

If to Employee:

George William McKinzie
9475 - 1 1/2 Mile Road
East Leroy, MI 49501




6

--------------------------------------------------------------------------------


          19.   Arbitration. Subject to Section 10 (Equitable Relief), any
dispute or controversy under this Agreement shall be settled exclusively by
arbitration in Kalamazoo, Michigan, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitration award in any court having jurisdiction. Employer will reimburse
Employee for all reasonable attorneys' fees incurred by Employee as a result of
any arbitration with regard to any issue under this Agreement (or any judicial
proceeding to compel or to enforce such arbitration) that is initiated by (a)
Employee if Employer is found in such proceeding to have violated this Agreement
substantially as alleged by Employee; or (b) Employer, unless Employee is found
in such proceeding to have violated this Agreement substantially as alleged by
Employer.

* * *

                    IN WITNESS WHEREOF, the parties have executed and delivered
this Employment Agreement as of the date first written above.


 

/s/ George William McKinzie

--------------------------------------------------------------------------------

GEORGE WILLIAM McKINZIE          

MANATRON, INC.


By /s/ Paul R. Sylvester

--------------------------------------------------------------------------------

     Paul R. Sylvester
     Its Chief Executive Officer and President














7

--------------------------------------------------------------------------------


EXHIBIT A

Position:

To mutually agree upon interim job title. Long-term job title to be determined
within one year, at the level of Chief Operating Officer or Vice President -
Sales.


Job Description:

Member of executive management team, initially assisting Chief Executive Officer
on a project-by-project basis for approximately six months. Long-term
responsibilities to include strategic planning for growth in revenue and
margins, and reorganizing and executing such strategy.























8